Citation Nr: 1709135	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  12-28 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than December 10, 2008 for the grant of service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to an effective date earlier than December 10, 2008 for the grant of service connection for left wrist tendonitis with ganglion cyst.

3.  Entitlement to an effective date earlier than December 10, 2008 for the grant of service connection for impingement and tendinopathy syndrome of the right shoulder.

4.  Entitlement to an effective date earlier than December 10, 2008 for the grant of service connection for a right elbow disability with chronic pain.

5.  Entitlement to an effective date earlier than December 10, 2008 for the grant of service connection for a bilateral ankle disability.

6.  Entitlement to service connection for an upper respiratory disability.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1983 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in May 2016 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

The issue of service connection for an upper respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran separated from active duty service on September 30, 1997.
2.  A claim for service connection, which included the issues of degenerative disc disease of the lumbar spine, left wrist tendonitis with ganglion cyst, impingement and tendinopathy syndrome of the right shoulder, a right elbow disability with chronic pain, and a bilateral ankle disability, was received on February 6, 1998; this claim was submitted within one year after separation from service.

3.  At the time of the claim, the Veteran provided two street addresses, and the record does not show that the RO sought clarification regarding his correct address.

4.  The Veteran's claim for service connection for the above issues was denied in a March 1998 rating decision.

5.  Notice of the March 1998 rating decision was sent to the Veteran in March 1998 at an incorrect address, and the record does not show that the Veteran received the notice.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of October 1, 1997 for the award of service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  The criteria for an effective date of October 1, 1997 for the award of service connection for left wrist tendonitis with ganglion cyst have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

3.  The criteria for an effective date of October 1, 1997 for the award of service connection for impingement and tendinopathy syndrome of the right shoulder have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

4.  The criteria for an effective date of October 1, 1997 for the award of service connection for a right elbow disability with chronic pain have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).
 5.  The criteria for an effective date of October 1, 1997 for the award of service connection for a bilateral ankle disability have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants an earlier effective dated for the award of service connection. This action represents a complete grant of that benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016).

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.400 (2016). The effective date for disability compensation for direct service connection will be the day following separation from active service or the date entitlement arose if claim is received within one year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2).

The Veteran's final day of active service was September 30, 1997.  On February 6, 1998 he filed a claim for service connection that included the issues of degenerative disc disease of the lumbar spine, left wrist tendonitis with ganglion cyst, impingement and tendinopathy syndrome of the right shoulder, a right elbow disability with chronic pain, and a bilateral ankle disability.  The Veteran submitted his claim on VA Form 21-4138 and provided his street address as "[redacted]" Street.  On the same day, the Veteran submitted a VA Veteran's Application for Compensation or Pension form and which he listed his address as on "[redacted]" Street.  There is no indication from the record that the RO attempted to clarify the discrepancy in the Veteran's address.  The March 1998 notification of the rating decision was sent to the "[redacted]" Street address, and the record does not show that it was returned as undeliverable.  The Veteran did not file a Notice of Disagreement to the March 1998 rating decision.

A January 2010 VA examiner opined that the onset of degenerative disc disease of the lumbar spine was in the 1980s, that the onset of left wrist tendonitis with ganglion cyst was in the 1990s, that the onset of the right shoulder disability was in the 1980s, that the onset of the right elbow disability was in the 1980s, and that the onset of the bilateral ankle disability was in the 1990s.  In regards to the disabilities with an onset in the 1990s, the Board notes that the service treatment records show an October 1991 diagnosis for impingement syndrome, a July 1988 diagnosis of thoracolumbar lordosis and a July 1994 diagnosis of a back strain, and December 1987 and January 1988 treatment related to the right elbow.  Therefore, the Board finds that the disabilities existed at the time that the Veteran was discharged in September 1997. 

On December 10, 2008, the Veteran submitted an informal claim for service connection.  On September 10, 2009, he submitted a formal claim for service connection that included the above issues.  A May 2010 rating decision granted service for the above issues and assigned an effective date of December 10, 2008.  In a December 2010 Notice of Disagreement, the Veteran asked for an earlier effective date of 1997 because of his prior claim.  The Veteran testified at the May 2016 Board hearing that at the time of his claim in 1997 his address was on "[redacted]" Street.  The Veteran further testified that he never received the notification of the March 1998 rating decision.

The Veteran is entitled to receive notice of decisions from VA that affect the payment of benefits.  See 38 U.S.C.A. § 5104 (West 2014); 38 C.F.R. § 3.103(b) (2016).  The applicable statutory and regulatory provisions have remained unchanged since the Veteran filed his original claim in February 1998.  Under the presumption of regularity, it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  VA need only mail notice to the last address of record for the presumption to attach.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The record shows that the March 1998 notice of the rating decision was sent to the wrong address.  At the time the Veteran was unrepresented, and therefore a copy of the notice was not sent to a representative.  Since the notice was sent to the wrong address, the presumption of regularity does not apply.  See id.; See Ashley v. Derwinski, 2 Vet. App. 62, 65 (1992).  The burden is therefore on the Secretary to establish that notice of the rating decision was properly mailed to the Veteran.  See Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007); Baxter v. Principi, 17 Vet. App. 407, 410 (2004).  The Secretary has not presented any evidence showing that the March 1998 notice was properly mailed to the Veteran, and the Veteran has testified that he did not receive the notice.  The Board therefore finds that the March 1998 notice of the rating decision was not received by the Veteran and that the one year time limit to file a Notice of Disagreement cannot apply.  See 38 C.F.R. § 20.302 (2016).  The March 1998 rating decision was thus still on appeal at the time of the grant of service connection in May 2010.  Since the claim related to the March 1998 rating decision was filed in February 1998, which was within the one year period following separation from active duty, an effective date of October 1, 1997, the day after the last day of active service, is warranted for service connection for degenerative disc disease of the lumbar spine, left wrist tendonitis with ganglion cyst, impingement and tendinopathy syndrome of the right shoulder, a right elbow disability with chronic pain, and a bilateral ankle disability.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400(b)(2).


ORDER

An effective date of October 1, 1997, and no earlier, for degenerative disc disease of the lumbar spine is granted.

An effective date of October 1, 1997, and no earlier, for left wrist tendonitis with ganglion cyst is granted.

An effective date of October 1, 1997, and no earlier, for impingement and tendinopathy syndrome of the right shoulder is granted.
An effective date of October 1, 1997, and no earlier, for a right elbow disability with chronic pain is granted.

An effective date of October 1, 1997, and no earlier, for a bilateral ankle disability is granted.


REMAND

The Veteran is seeking service connection for an upper respiratory disorder.  As a preliminary matter, the Board notes that this issue was originally denied in the March 1998 rating decision.  As discussed above, the Veteran did not receive notice of this decision, and therefore it is still on appeal.

The service treatment records show that the Veteran was treated for an upper respiratory infection, sore throat, nasal congestion, and/or headaches on several occasions.  The Veteran had a VA examination in January 2010 at which he reported having severe allergy problems while in the Army that he continued to have at the time of the examination.  There were occasional past episodes of sinus infections, but the infections were not chronic.  Symptoms included nasal congestion, headaches, and difficulty breathing.  The examiner opined that it was less likely as not that the Veteran's allergic rhinitis symptoms or infrequent sinusitis episodes were caused by or are related to military service.  It was noted that there was no recorded events of treatment for allergic rhinitis or chronic nasal allergy.  There were two instances of suspected sinus infection that were secondary to upper respiratory infections, such as colds and bronchitis.  No chronic problems were found in the record.

In May 2016, Dr. Pamela Baines, a private physician, wrote that the Veteran was diagnosed with chronic sinusitis, granulomatous rhinitis, Wegener's vasculitis with renal involvement, and nasal stenosis in January 2014.  The Veteran was diagnosed with anosmia in April 2015.  Dr. Baines wrote that the Veteran presented in January 2014 with a several year history of nasal obstruction, rhinorrhea, headaches, and ear pressure that was not resolved with surgery in 2011.  The examination was consistent with Wegener's granulomatosis, which was confirmed by laboratory testing.  The Veteran subsequently underwent sinus surgery in February 2014.  Dr. Baines opined that Wegener's vasculitis with nasal, sinus, and renal involvement was most likely caused by or a result of the Veteran's military service.  Although Wegener's vasculitis is an autoimmune disorder, it was very likely that the trigger for the abnormal immune response occurred after either chemical exposure or ingestion or that it was a result of stress associated with active duty service.

The Veteran testified at the May 2016 Board hearing that he started having sinus problems while serving in Desert Storm and that he was treated with medication.  He had continued to have symptoms since service.  The Veteran also testified that he was exposed to chemicals during his service in the Gulf War.  The Board notes that service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1) (2016); 81 FR 71384 (Oct. 17, 2016).  To date, the Veteran's claims has not been considered under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  In light of the foregoing, the Board finds that the RO must provide the Veteran with appropriate notice of the evidence needed establish service connection under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The Veteran should also be scheduled for a new VA examination, at which an opinion should be obtained regarding whether any of his upper reparatory symptoms are due to an undiagnosed illness. 

VA treatment records to March 2009 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from March 2009 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. §§ 1117, 5103(a) (West 2014) and 38 C.F.R. §§ 3.317, 3.159(b) (2016) that includes an explanation as to the information or evidence needed to establish a claim for service connection due to an undiagnosed illness.

2.  Obtain VA treatment records from March 2009 to the present.

3.  Thereafter, schedule the Veteran for an appropriate VA examination for an upper respiratory disability.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the report whether the Veteran's VA claims file was reviewed in connection with this examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should specifically determine and state whether any of the Veteran's upper respiratory complaints are not attributable to any known diagnostic entity.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed upper respiratory disability is related to service.  

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor as it is to find against it.

The reviewer must include in the medical report the rationale for any conclusions expressed, to include descriptions of the medical processes involved and citation to relevant medical literature/treatise as necessary.  The report should include discussion of the service treatment records and Dr. Baines's May 2016 opinion.

A report containing unsupported/unexplained conclusions will be returned as inadequate.  If the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After the development requested has been completed, and after conducting any additional development deemed necessary, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


